DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.
Claims 1-60 and 69-74 are canceled. Claims 61-68 and 75-79 are pending in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 61 ,64, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Contemporary Pediatrics, “NICU Micropreemies: How do they fare?”, (https://www.contemporarypediatrics.com/view/nicu-micropreemies-how-do-they-fare-0 )in view of UChicagoMedicine, “Nitric Oxide can Prevent Lung Disease and Death from Premature Infants”, (https://www.uchicagomedicine.org/forefront/news/nitric-oxide-can-prevent-lung-disease-and-death-for-premature-infants).
With respect to claim 61, Contemporary Pediatrics teaches A method of treating a white, male, pre-term neonate of less than 27 weeks gestational age (paragraph 3, “25 weeks gestation”, Ethan, a male neonate, white race is not precluded) who is in need of  treatment for prevention of bronchopulmonary dysplasia (BPD) (bronchopulmonary dysplasia is also known as chronic lung disease of prematurity, and Ethan’s treatment is for chronic lung disease, see paragraph 4), the method comprising: administering to the neonate a treatment that includes one or more of ventilatory support (paragraph 3, “he remained on a ventilator for three weeks and continuous positive airway pressure for an additional seven weeks”), intravenous fluids, surfactant (paragraph 3, “four doses of surfactant were administered”), and bicarbonate therapy, and does not include inhaled nitric oxide, until the neonate reaches 27 weeks gestational age (paragraph 3, the infant was on a ventilator for three weeks beginning at 25 weeks and so received ventilatory support until he reached 27 weeks). Contemporary Pediatrics teaches ventilatory and surfactant therapy to treat chronic lung disease in premature infants (paragraph 4), and respiratory distress syndrome (paragraph 8).
Contemporary Pediatrics does not teach inhaled nitric oxide treatment for prevention of bronchopulmonary dysplasia (BPD) and when the neonate reaches 27 weeks gestational age, beginning administration of inhaled nitric oxide to the neonate.
However, UChicagoMedicine teaches inhaled nitric oxide treatment for prevention of bronchopulmonary dysplasia (BPD) (paragraph 1) and beginning administration of inhaled nitric oxide to a neonate when the neonate reaches 27 weeks gestational age (paragraph 9 “The premature infants in this study averaged 27 weeks gestation (full term is 38-40 weeks) and weighed an average of 1,000 grams (2.2 pounds). Participants required a ventilator and surfactant treatment to help breathing.”) as an effective treatment for chronic lung disease in premature infants with respiratory distress syndrome (paragraph 1). It is noted that the claim limitation does not preclude an average of 27 weeks gestation and therefore an average of 27 weeks reads on the claim. 
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the method of Contemporary Pediatrics to begin administration of inhaled nitric oxide to the neonate when the neonate reaches 27 weeks gestational age as taught by UChicagoMedicine to decrease the risk of chronic lung disease and death in premature infants who have respiratory distress syndrome.
With respect to claim 64, Contemporary Pediatrics as modified teaches wherein the treatment administered prior to beginning inhaled nitric oxide administration comprises one or more surfactants (Contemporary Pediatrics, paragraph 3).
With respect to claim 67, Contemporary Pediatrics as modified teaches wherein the administration of inhaled nitric oxide to the neonate begins 5 - 14 days after the neonate's birth (Contemporary Pediatrics, Ethan was born at 25 weeks and would begin nitric oxide treatment at 27 weeks with the modification in claim 61 above, therefore beginning treatment 14 days after birth).

Claim(s) 62 are rejected under 35 U.S.C. 103 as being unpatentable over Contemporary Pediatrics and UChicagoMeidicine as applied to claim 61 above, and further in view of Rabi (US 2011/0190611 A1)
With respect to claim 62, Contemporary Pediatrics as modified teaches the limitations of claim 61.
Contemporary Pediatrics as modified is silent regarding wherein the treatment administered prior to beginning inhaled nitric oxide administration comprises ventilatory support that includes supplemental oxygen.
However, Rabi teaches a treatment of supplemental oxygen to preterm neonates (([0030]) who “often have pre-existing lung pathology which may impair the absorption of oxygen. Hence, the use of room air during the resuscitation of preterm infants may be inappropriate as an inadequate amount of oxygen may be transferred to the infant's blood from his/her lungs. Inappropriately low blood oxygen levels are associated with injury of several organs including the brain, heart, liver, gut and kidneys.”)
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the ventilatory support of Contemporary Pediatrics as modified to include supplemental oxygen as taught by Rabi as a known preventative treatment for preterm infants.

Claim(s) 63 is rejected under 35 U.S.C. 103 as being unpatentable over Contemporary Pediatrics and UChicagoMedicine and Rabi as applied to claim 62 above, and further in view of Leenhoven (US 6,390,092).
With respect to claim 63, Contemporary Pediatrics as modified teaches the limitations of claim 61.
Contemporary Pediatrics as modified does not teach wherein the ventilatory support comprises high-frequency oscillatory ventilation. 
However, Leenhoven teaches ventilatory support of a neonate (Column 7, lines 55-65 and Column 8, lines 5-10) comprising high-frequency oscillatory ventilation (as per Column 7, lines 18-23).

Therefore, it would have been obvious to one having ordinary skill in the art prior to the filing date of the claimed invention to modify the ventilatory support of Contemporary Pediatrics as modified to further comprise high- frequency oscillatory ventilation as taught by Leenhoven. It would have been obvious to do so for the purpose as taught by Leenhoven in Column 1, lines 45-54 of recruiting as many air sacs as possible during ventilation.

Claim(s) 65 is rejected under 35 U.S.C. 103 as being unpatentable over Contemporary Pediatrics and UChicagoMedicine as applied to claim 61 above, and further in view of Bowen (US 2006/0040868 A1).
With respect to claim 65, Contemporary Pediatrics as modified teaches the limitations of claim 61.
Contemporary Pediatrics as modified does not teach wherein the treatment administered prior to beginning inhaled nitric oxide administration comprises caffeine or vitamin A.
However, Bowen teaches a method of treating a preterm infant with Vitamin A to improve immune function ([0005]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the treatment method of Contemporary Pediatrics as modified to further include the administration of Vitamin A as taught by Bowen to improve immune function in the preterm infant.

Claim(s) 66 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Contemporary Pediatrics and UChicagoMedicine as applied to claim 61 above, and further in view of Baldassarre et al. (US 2010/0330206 A1).
 With respect to claim 66, Contemporary Pediatrics as modified teaches the limitations of claim 61.
Contemporary Pediatrics as modified does not teach wherein the neonate does not have left ventricular dysfunction and is not dependent on right-to-left shunting of blood.
However, Baldassarre teaches a method of treating preterm infant with nitric oxide wherein the neonate does not have left ventricular dysfunction ([0006]-[0009], where “patients having pre-existing left ventricular dysfunction experience an increased risk of serious adverse events associated with said medical treatment”) and is not dependent on right-to-left shunting of blood ([0006], and [0031]-[0033]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the method of treatment of Contemporary Pediatrics as modified to treat neonates that do not have left ventricular dysfunction and are not dependent on right-to-left shunting of blood as taught by Baldassarre as these patients experience an increased risk of serious adverse events associated with the medical treatment.
With respect to claim 68, Contemporary Pediatrics as modified teaches wherein inhaled nitric oxide treatment is withheld from the neonate when the neonate is less than 27 weeks gestational age (UChicagoMedicine, paragraph 9 where inhaled nitric oxide treatment starts at 27 weeks).
Contemporary Pediatrics as modified does not teach wherein the neonate is not dependent on right-to-left shunting of blood.
However, Baldassarre teaches a method of treating preterm infant with nitric oxide wherein the
neonate does not have left ventricular dysfunction and is not dependent on right-to-left shunting of blood ([0006]-[0009] where patients with pre-existing LVD are excluded from the treatment, LVD being pulmonary hypertension which is a known right -to left blood shunt, and [0028] where treatment is performed to prevent pulmonary hypertension) where “patients having pre-existing left ventricular dysfunction experience an increased risk of serious adverse events associated with said medical treatment”, [0006]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the
effective filing date of the claimed invention to modify the method of treatment of Contemporary
Pediatrics as modified to treat neonates that do not have left ventricular dysfunction and are not dependent on right-to-left shunting of blood as taught by Baldassarre as these patients experience an increased risk of serious adverse events associated with the medical treatment. It is noted that preforming the method step for the reason “solely because the neonate is a white male and so is at a higher risk of mortality upon administration of inhaled nitric oxide compared to a black pre-term neonate or female pre-term neonate of the same gestational age.” is irrelevant as the reasoning behind a method step does not carry patentable weight. Contemporary Pediatrics as modified teaches the method step wherein the neonate is not dependent on right-to-left shunting of blood, and wherein inhaled nitric oxide treatment is withheld from the neonate when the neonate is less than 27 weeks of gestational age.

Allowable Subject Matter
Claims 75-79 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 75, the prior art of record does not teach “A method of treating a plurality of neonates who are candidates for treatment with inhaled nitric oxide, wherein the plurality includes neonates who are not white, male neonates of less than 27 weeks gestational age and at least one neonate who is a white, male neonate of less than 27 weeks gestational age, the method comprising: (a) administering inhaled nitric oxide to each of the neonates of the plurality who is not a white, male neonate of less than 27 weeks gestational age; and (b) for each of the neonates of the plurality who is a white, male neonate of less than 27 weeks gestational age, administering a treatment that includes one or more of ventilatory support, intravenous fluids, surfactant, and bicarbonate therapy, and does not include inhaled nitric oxide, wherein the white, male neonates of less than 27 weeks gestational age are excluded from inhaled nitric oxide treatment solely because they are white, male neonates of less than 27 weeks gestational age.” The closest prior art of record, Contemporary Pediatrics in view of UChicagoMedicine instead discloses a single treatment method regardless of race of the preterm infants.
Claims 76-79 depend on 75 thus are also allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785